Case 5:19-cr-00013-LGW-BWC Document 40 Filed 07/29/20 Page 1 of 6



                                                                            FILED
                                                                 John E. Triplett, Acting Clerk
                                                                  United States District Court

                                                              By casbell at 3:17 pm, Jul 29, 2020
Case 5:19-cr-00013-LGW-BWC Document 40 Filed 07/29/20 Page 2 of 6
Case 5:19-cr-00013-LGW-BWC Document 40 Filed 07/29/20 Page 3 of 6
Case 5:19-cr-00013-LGW-BWC Document 40 Filed 07/29/20 Page 4 of 6
Case 5:19-cr-00013-LGW-BWC Document 40 Filed 07/29/20 Page 5 of 6
Case 5:19-cr-00013-LGW-BWC Document 40 Filed 07/29/20 Page 6 of 6
